United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2690
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Douglas J. Turner,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 2, 2007
                                Filed: October 5, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Douglas J. Turner appeals the district court’s1 denial of his Federal Rule of
Criminal Procedure 36 motion to correct an error in his 151-month sentence imposed
following his guilty plea to a drug charge. His counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1976), challenging the denial
of the Rule 36 motion without a hearing. We affirm.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       Rule 36 states that “the court may at any time correct a clerical error in a
judgment, order, or other part of the record, or correct an error in the record arising
from oversight or omission.” Here, the oral pronouncement of sentence did not differ
from the written judgment (or any other part of the record), and we conclude that the
district court’s failure to specify, sua sponte, whether Turner’s federal sentence would
run concurrently with or consecutively to any future state sentence was not an error,
clerical or otherwise. See United States v. Ferguson, 918 F.2d 627, 628-30 (6th Cir.
1990) (per curiam) (district court properly denied defendant’s request to correct
federal sentence to run concurrently with subsequently imposed state sentence because
such relief was not within ambit of Rule 36’s power to correct clerical errors,
oversights, and omissions); see also Romandine v. United States, 206 F.3d 731, 736
(7th Cir. 2000) (requests for sentence credit must be presented to Attorney General or
Bureau of Prisons, and adverse decisions may be reviewed in 28 U.S.C. § 2241
action).

      We have found no nonfrivolous issues for appeal after our review of the record
under Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, we affirm, and we grant
counsel’s motion to withdraw. We deny Turner’s motion for substitute counsel.
                      ______________________________




                                          -2-